DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 07/12/2022.  These drawings are acceptable.
Allowable Subject Matter
Claims 1, 3, 5-7, and 9-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 15, examiner maintains the same reasons stated in the Office Action mailed on 04/12/2022 that the prior art of record does not teach the similar features of the original claims 1 and 8 (the collar includes an inner sleeve and an outer sleeve recited) now included in the amended claims 1 and 15.
Regarding independent claim 21, examiner agrees with applicant’s argument that Ryan (US 5,951,023) does not teach the limitations of claim 21 (see p. 13-14 of applicant’s argument filed 07/12/2022). In addition, Cameron (US 3,762,730) does not teach “the locators are retained on the body by the collar and a part of each locator extends radially outwardly of the collar for engagement with the workpiece when the locators are moved radially outward by expansion of the sleeve”.
Other prior art of record, alone or in combination, also does not teach every limitation of either one of the independent claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Primary Examiner, Art Unit 3722